[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Plaintiffs' objection to defendants' request to revise plaintiffs' substituted complaint dated September 1, 1994 are sustained. The requests to revise, generally seek revision of allegations virtually identical to those contained in the original complaint. See Grandinetti v. Heidelberg Inn, Inc.,
Superior Court, Judicial District of Hartford-New Britain at New Britain, Docket No. CV93 0456711S (May 10, 1994). The amended substituted complaint contains no new cause of action, with exception of count seven which is directed only to the defendant Baerbel L. Green.
Further, Paragraph 10 of the first count does not improperly CT Page 11953 combine cause of actions since no separate cause of action is alleged therein.
D'ANDREA, J.